Notice of Pre-AIA  or AIA  Status
This action is responsive to the amendment and arguments filed on 12/09/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Claims 1-23 are pending in the application. 
This action is made Final. 
 
Response to Arguments
3. 	Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Applicant contends that Song in no way “teaches or suggests, changing a visual indicator of a messaging conversation based on messaging activity that occurs within a different messaging conversation” because Applicant contends that the indicators of Song only change in response to messaging activity that occurs in the corresponding messaging block, not from a separate messaging conversation (Remarks page 12-13). The Examiner disagrees. First, as shown below on page 3, this rejection in based on the combination of Song, Lee and Utsuki. As also shown below the Examiner previous outlined an argument that Utsuki shows receiving an indication of a second messaging activity associated with the second messaging conversation and in response to receiving the indication of the second messaging activity, updating the visual indication of the first messaging activity to be displayed with the second visual characteristic, different from the first visual characteristic because as shown in response to the second activity the first graphical object changed (e.g. Ni3). This feature was not addressed by applicant. Therefore for this first reason, applicant’s arguments are not persuasive as the rejection was not solely based on Song, rather it was based on the combination of Utsuki and what Song in view of Utsuki suggested to one of ordinary skill in the art on how to display visual indicators. Second in contrast to Applicants interpretation, Song actually suggests as stated and shown below at least one example of changing indicators in a first messaging activity when activity occurs in a second. In that, as shown  in Fig. 2d, area 210a is enlarged (Para 66) due to previous messaging activity. Also indicator 212a indicates at least three users are actively messaging, thus it blinks (Para 71-72) as .

    PNG
    media_image1.png
    659
    763
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    733
    695
    media_image2.png
    Greyscale

.  
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6. 	Claim 1-5, 9-16 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Song et. al. U.S. Publication No. 20190132405 published May 2, 2019 in view of Lee et. al. U.S. Publication No. 20130125060 published May 16, 2013 in further view of Utsuki U.S. Publication No. 20170003840 published Jan 5, 2017. 

In regard to Independent claim 1, Song teaches a method, comprising:
at an electronic device in communication with a display generation component and one or more input devices (Fig’s. 1-9, see also Para 18-44 and 124 -133). Song shows a user interface for a messaging system that can display communications between parties.  
displaying, via the display generation component, a user interface that includes (1) a first visual representation associated with a first messaging conversation and (2) a second visual representation associated with a second messaging conversation (See figure 2A, a first message between Ken 210a, and a second with project alpha 210b, and a third and fourth to nth 201c and 210d). 
wherein: the first visual representation is displayed at a first location in the user interface, the second visual representation is displayed at a second location in the user interface the second location is different from the first location (See figure 2A, a first message between 
 And, while displaying the first visual representation at the first location in the user interface: receiving an indication of a first messaging activity that occurs within the first messaging conversation (See Fig. 2b, item 212a indicates activity for the first messaging conversation where each of the five family member’s status and messages have changed). 
in response to receiving the indication of the first messaging activity, updating the first visual representation to include a visual indication of the first messaging activity, the visual indication of the first messaging activity is displayed with a first visual characteristic and indicates at least a portion of content of the first messaging activity  and, the visual indication of the first messaging activity is not displayed before receiving the indication of the first messaging activity and  receiving an indication of a second messaging activity that occurs within the second messaging conversation and in response to receiving the indication of the second messaging activity, updating the visual indication of the first messaging activity to be displayed with the second visual characteristic, different from the first visual characteristic (See Fig.2a – 3, 6- 7 and Para 35, 39-53, 55-63). Song teaches several visual characteristics occur in figures 2a-3 to indicate messaging activity (para 21, other visual indicator or icon having color, brightness, size or other visual characteristic to indicate activity, as well as dynamically update and indicate those interacting in real time (Para 27)). Song allows a user to create messaging groups (Para 45) when at state 1, there are no messages yet for the group. Or as claimed, in response to receiving an indication of the first messaging activity, updating the visual indication of the first messaging activity wherein the visual indication of the first messaging activity is not displayed before receiving the indication of the first message Thus, Song teaches when the user creates the group (See 2a) there are no visual indications of messaging activity upon first creation and the icon 211a-212d will reflect no activity (Para 50-51). Moreover, once a message is received and as stated in Fig. 2d, area 210a can reflect different group activity indicators to indicate different activities. current user as typing. Song also teaches different group activity indicators can be used Fig. 2d and Fig. 3). As shown in figure 3, messages can be displayed with different display indicators or characteristics (See Para 66-80). Thus, Song shows more than one indication of message activity in the thread interface and suggests (Para 68, variety of group activity indicators) and shows a “visual indication” for each messaging activity within the user interface. Song teaches the user interface can visually (Para 72-73) show a change in colors, brightness, size, move, shake or change to reflect activity in conjunction with an icon and can also show other indicators for other types of interactions (number of users using a specific application, or number of users participating in the forum, or number of users typing a message in the forum or via any combination mentioned previously (Para 74, see also Para 78, 83-84). Song expressly teaches a graphical interface for an instant messaging thread, chat forum or digital forum (Para 75) that allows the user to interact with the forum in a variety of ways and upon selection of the icon or thread in the user interface the user can interact with the other users in the forum (Para 100-123). Finally, Song shows and indicating at least a portion of content of the first messaging activity (See Fig. 2c, 2D where the content of the message (e.g. text is displayed on the screen). Further, as stated in Para 4, the group activity indicators change over time and dynamically modify the indicators (Para 18, 23) as user activities change, thereby providing real time indications of activity. This allows a user to quickly comprehend a level of activity of a group (Para 21, 74-94). Said activity can be using an application, viewing a forum, typing, sharing content, and indicators for each can be shown (Para 22). The modified indicators can appear in real time (Para 23-25, 99-123). As shown in fig. 2d and 3 when a receiving an indication of a second messaging activity associated with the second messaging conversation and in response to receiving the indication of the second messaging activity, updating the visual indication of the first messaging activity to be displayed with the second visual characteristic, different from the first visual characteristic. The sun version icon 310d, is a second messaging activity after Ken typing and responds in fig 2d, as the real time activity indicator 212a indicates. Notice also the number 5 with a star bright 214a reflects numerical group activity with a visual indicator to others with emphasis, as further indicating real time activity. When comparing to figure 3, which is a different time, not only as 308a changed in 306a message area, to show different activity levels but area 310a is no longer a sun indicator, and area 306d has changed with a numerical increase in 308d from 0 to 7. Further, the second messaging “Steve is typing” a second message area 306d, changes to reflect activity e.g., 310d in real time but also area 306a with the first messaging activity reflects a second visual characteristic of a solid circle with no sun 310a (Para 77-81).    
The present application specification (Para 151-221) describe various ways to display and represent messaging conversations. It is noted, the various representations refer to “pinned” messages in a specific location but that feature is not within the claims. The claims instead refer to a broader feature of displaying the message at a location in the interface. Further, graphical indications of activity are referred to as a change in size, images, transparency, with tags, location, etc. The claims are not specific as to any particular referenced indication but rather refer to any indication, as long as a graphical change occurs to differentiate. Song discloses and suggests displaying message indicators by shape, colors and changes in sizes and using a variety of indicators. Song suggests indicating who or how much content has been added to a forum or who is composing a message to a forum (Para 120) thus having sent a message. Nonetheless, while Song shows tracking activity as using the app or actually messaging itself, 
Lee is analogous art to Song as Lee is from the same problem solving area of displaying multiple messages in threads to a user and allowing the interface to manage the display area for the long lists of messages that may occur (Para 21-24, Compare to Song 18-21), thus Lee, as recited in the claim teaches a first visual representation associated with a messaging conversation and a second visual representation of a second conversation (fig 2a. 210, main thread screen multiple messages). Lee teaches that messages in a display of message threads (Para 33-36) can include as a displayed “representation” one or more words, the date and time or timestamp, author information, metadata and message info from body of message including flags (important, unimportant, read, unread, question, substantive, and message count, attachments, student type, location, message type, owner type, etc. as being a “visual representation” of said message (Para 38). Lee suggests as does Song, the display of a message in a variety of ways and with a variety of indicators (See Song 66-84).  It is noted that within each message there are multiple indicators or visual values that change as messaging occurs (See also fig. 8, 810). Therefore Lee shows the first representation in one location, list item 1 or other item. List item 2 or other item in a second location. These locations are clearly different than the other respective locations. While the fist message is displayed an indication that a message has been received associate with the first message, as the unread count increases (para 65). Similarly a second message thread can have the same message receipt and unread message count increased.   Lee teaches a display device 150 that can be any display that can display images coupled to any device that can be connected to a network, to which Song also teaches (See Lee Para 26-29; See also Song, Fig. 6, 8-9). Lee suggests as the messages are interacted with or composed and sent the interface updates (fig. 2a-2c) with message indicators (Para 39-40). Similar to the interaction in Song, Lee shows the user can interact with the messaging interface (Lee Para 41-44, 65, 118-120). Finally, Lee expressly states that discussion threads are widely used to 
While Song in view of Lee show indicators can be displayed in a variety of ways and can include visual indicators or icons having colors, a brightness, a size or other visual characteristic to indicate activity, and that dynamically update to indicate messaging and interaction in real time (Song Para 21, 27) and where messages can be a “displayed “representation” of one or more words, a date and time or timestamp, author information, metadata and messaging info from body of message including flags (important, unimportant, read, unread, question, substantive, and message count, attachments, student type, location, message type, owner type, etc. as being a “visual representation” of said message (Lee Para 33-36, 38), thereby allowing for a number of combinations of visual representations that the skilled artisan would understand as indicating messaging activity to a user, the claim nonetheless comprises a broadly recited limitation of “updating the visual indication” to a different visual characteristic in response to the receipt of a message. The prior art of Utsuki is relied upon in this rejection to show the various visual representation that can be used to indicate a change in a first messaging indicator in response to receiving a second message activity.  
Utsuki is analogous art to both Song and Lee as being directed to indicating with icons when a device receives information (Para 11). Utsuki teaches a home screen where icons Ai1 to AiN reflect application that can have new arrival icons or indicators Ni1 to NiN attached to them (Para 64-66 and 70).   As shown in figure 4, there are 30 new messages at icon Ai1 and 125 at Ai2 and 11 and Ai3 where the icon looks like a callout icon (Para 65, 70-71 or pop-up overview icon). When activity occurs on Ni3 on panel Hg2 (Para 74) then as shown in Fig.5 the Ni3 icon is colored differently and expanded in size. As also shown in fig. 5, the email app is not activated but the new arrival information is displayed in area Nw or in the upper screen, which includes status information for the messages as unread, read, new, etc., and organized by app (e.g. rss, email, etc.) (Para 77-84, 121-163). Utsuki teaches however, if the activity is to select the Ni2 icon receiving an indication of a second messaging activity associated with the second messaging conversation and in response to receiving the indication of the second messaging activity, updating the visual indication of the first messaging activity to be displayed with the second visual characteristic, different from the first visual characteristic because as shown in response to the second activity the first graphical object changed (e.g. Ni3). Further, as shown in Fig. 7, when the user activity selects Ni1 then icon Ni2 is shrunk in size and color removed while Ni1 is expanded and colored (Para 90, Fig. 7, see also Para 245-260, Fig. 18). Thus, Utsuki teaches in response to the changes in a second or third activity then changing the prior graphic in response to messaging activity. Further, once a user has checked or tapped the icon with a Ni1 to NiN icon displayed the system can check the database to note the user has viewed the arrivals and then can update the new arrival icon to be set to invisible. Thus, Utsuki teaches while in the invisible states the visual indication of the first messaging activity is not displayed before receiving the first message, as the icon can be set to invisible if no new messages have been sent. Alternatively, the icon coloring and sizing can also be a visual indication a new arrival occurs that is not displayed before the messaging occurs if the icon color is set to transparent or the size is minimized. The Ni1 icon will be displayed as a new message has arrived and was not displayed previously (Para 107-108, 113-115, 119). Finally, as stated in Utsuki, and alternatively to the user indicating state change by selecting different apps, the CPU can detect state change in different ways and state change can come from the app itself (Para 262) where various other kinds of icons for indicating state change in the app can be used and the shape, size, display position, and the like of the icons can vary (See example Fig. 19). Therefore, the app itself can cause the icons to change in response to activity (Para 262-270). Moreover, as stated in Utsuki the icons can be shown to expand in size based on the arrival of said messages (Para 272) and shrink in size when messages are not received or display the messages as flashing when received thereby showing to the user when the state of the app has 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Song, Utsuki and Lee in front of them to display a message with various visual indicator or representations so as to convey information to a user about the message activity or forum. The motivation to combine Song with Lee first comes from Song which suggests the use of a variety of indicators to reflect activity in a forum (Para 72-73) that can correspond to a variety of user interactions (Para 74, 83-84), to which Lee teaches or suggests. Further motivation from Lee suggests that context information along with visual indicators can allow a user to more quickly orient themselves as to the message location in the hierarchy but also where the context information can reveal “visual cues” about the status of the messages providing the user with a quick update of the state of the messages (Para 63). Moreover, where the message context with visual representations can include information from the message (Para 38) providing for example message counts thereby making it easier for the user to view new or current states of messages (See also Para 118-120). The motivation to combine Utsuki with Song and Lee comes from Song that indicators of activity can be visual, audio, haptic or other type indicator (Para 21, 42) to which Utsuki to notify a user of a state change of an app through visual means in a way that is easily understood (Para 262, 274-275) and making it easier for the user to check new arrival or message activity information (Para 180-194).  

With respect to dependent claim 2, Song teaches the method wherein the first visual representation is still displayed at the first location after the visual indication has been updated to be displayed with the second visual characteristic (See figure 2A, a first message between Ken 210a, and a second with project alpha 210b, and a third and fourth to nth 201c and 210d). Song shows the first message activity is still in the same location even after the change (See fig. 2b). 
With respect to dependent claim 3, Song teaches the method wherein the user interface further includes a third visual representation associated with a third messaging conversation, the method further comprising:
while displaying the first, second and third visual representations in the user interface, receiving an indication of a third messaging activity associated with the third messaging conversation; and in response to receiving the indication of the third messaging activity: in accordance with a determination that one or more criteria are satisfied, updating a location of the third visual representation in the user interface without updating the first location of the first visual representation and the second location of the second visual representation (See Fig.2a – 3, 6- 7 and Para 35, 39-53, 55-63). Song teaches for example a first visual characteristic to show activity is to darken 212a (Para 61). Song teaches activity can be shown in a variety of ways. White or solid colors indicate active status or through the use of a circle or a square (Para 62). Song teaches the indicator can change in size (enlarge or shrink), in brightness or shape to indicate activity (para 63), thus can update the third location by increasing its size, without changing the first and second locations.  As shown in fig 2c, the first representation change by both a color and size 212a (See Para 64). It is also noted, that in the family thread activity is indicated by the current user as typing. Song also teaches different group activity indicators can be used Fig. 2d and Fig. 3). As shown in figure 3, messages can be displayed with different display indicators or characteristics (See Para 66-80). Thus, Song shows more than one indication of message activity in the thread 
 
With respect to dependent claim 4,  Song teaches the method wherein the user interface further includes a third visual representation associated with a third messaging conversation,  the method further comprising in response to receiving the indication of the second messaging activity, updating the visual representation associated with the second messaging conversation to include a visual indication of the second messaging activity, the visual indication of the second messaging activity to be displayed in a third visual characteristic, different than the second visual characteristic, and indicating at least a portion of the content of the second messaging activity, while displaying the first, second and third visual representations in the user interface, receiving an indication of a third messaging activity associated with the third messaging conversation; and in response to receiving the indication of the third messaging activity and in accordance with a determination that one or more criteria are satisfied, updating the visual indication of the first messaging activity to be displayed with a fourth visual characteristic different from the second variety of ways. White or solid colors indicate active status or through the use of a circle or a square (Para 62). Song teaches the indicator can change in size (enlarge or shrink), in brightness or shape to indicate activity (para 63). Thus song can show the first, second and third activities all with different indicators and levels of activity or where users interact for more than threshold of periods of time (Para 24, 51, 55). As shown in fig 2c, the first representation change by both a color and size 212a (See Para 64). It is also noted, that in the family thread activity is indicated by the current user as typing. Song also teaches different group activity indicators can be used Fig. 2d and Fig. 3). As shown in figure 3, messages can be displayed with different display indicators or characteristics (See Para 66-80). Thus, Song shows more than one indication of message activity in the thread interface and suggests (Para 68, variety of group activity indicators) and shows a “visual indication” for each messaging activity within the user interface. Song teaches the user interface can visually (Para 72-73) show a change in colors, brightness, size, move, shake or change to reflect activity in conjunction with an icon and can also show other indicators for other types of interactions (number of users using a specific application, or number of users participating in the forum, or number of users typing a message in the forum or via any combination mentioned previously (Para 74, see also Para 78, 83-84). Song expressly teaches a graphical interface for an instant messaging thread, chat forum or digital forum (Para 75) that allows the user to interact with the forum in a variety of ways and upon selection of the icon or thread in the user interface the user can interact with the other users in the forum (Para 100-123).  Therefore, if the first and second group activity are not for example the group in the amusement park and the third group is, then the device may stop communicating with the first and second (Para 111) and thus a change in status would occur. Finally, Song shows and indicating at least a portion of content of the first messaging activity (See Fig. 2c, 2D where the content of the message (e.g. text is displayed on the screen). Further, as stated in Para 4, the group activity 
 

With respect to dependent claims 5 and 22, Song teaches the method further comprising:
while displaying the first visual representation including the visual indication of the first messaging activity, receiving, via the one or more input devices, an input to display the first messaging activity within the first messaging conversation; and in response to receiving the input to display the first messaging activity within the first messaging conversation displaying, via the display generation component, a content of the first messaging 
 
With respect to dependent claim 9, Song teaches the method wherein the visual indication of the first messaging activity includes a first respective indication that another device associated with the first messaging conversation is receiving one or more input characters without receiving a request to send the one or more characters to the first messaging conversation (See figure 2c, “ken is typing” (Para 64, current interaction).
With respect to dependent claim 10, Song teaches the method further comprising in response to an indication that the other device associated with the first messaging conversation has received the request to send the one or more characters to the first messaging conversation, replacing the first respective indication with a second respective indication that indicates a type of messaging activity that was provided by the respective user to the first messaging conversation(See figure 2c, “ken is typing” (Para 64, current interaction).

dependent claim 11, as indicated above Song in view of Lee teaches the method of claim 1. Song does not specifically show wherein the visual indication of the first messaging activity includes at least a portion of a most recent unread message in the first messaging conversation. However, this limitation would have been obvious to the skilled artisan prior to the effective date of the invention in view of Lee because Lee teaches a visual representation can include an unread flag (See Lee 38). 
With respect to dependent claim 12, Song teaches the method further comprising while displaying the first visual representation including the visual indication of the first messaging activity, receiving an indication of third messaging activity that occurs within the first messaging conversation; and in response to receiving the indication of the third messaging activity that occurs within the first messaging conversation, updating the first visual representation to concurrently include a visual indication of the first messaging activity and a visual indication of the third messaging activity (See fig. 2c-d and 3, there are five members in the first thread, where a concurrent update can occur for each member in the first thread). 
With respect to dependent claim 13, Song teaches the method wherein before receiving the indication of the third messaging activity, the visual indication of the first messaging activity has a first size, and after receiving the indication of the third messaging activity, the visual indication of the first messaging activity has a second size, smaller than the first size (compare Fig. 2b and 2C, change in size (Para 65)).
With respect to dependent claim 14, Song teaches the method wherein before receiving the indication of the third messaging activity, the visual indication of the first messaging activity is at a first respective location in the first visual representation, and after receiving the indication of the third messaging activity, the visual indication of the first messaging activity has a second respective location in the first visual representation, different from the first respective location, and the visual indication of the third messaging activity has a third respective location in the first visual representation, different from the second respective location (See Para 83-84).
dependent claim 15, as indicated above Song in view of Lee teaches the method of claim 1. Song does not specifically show in response to receiving the indication of the first messaging activity, updating the user interface to include a visual indication displayed in association with the first visual representation that indicates an existence of unseen messaging activity in the first messaging conversation. However, this limitation would have been obvious to the skilled artisan prior to the effective date of the invention in view of Lee because Lee teaches a visual representation can include an unread flag (See Lee 38).
With respect to dependent claim 16, Song teaches the method wherein the first messaging conversation is a group messaging conversation, the first messaging activity is provided to the first messaging conversation by a first respective contact in the first messaging conversation, and updating the first visual representation in response to receiving the indication of the first messaging activity includes updating the first visual representation to include a visual representation of the first respective contact displayed in association with the visual indication of the first messaging activity (See Song Fig. 2a -2b and compare messaging activity for each member).
With respect to dependent claim 18, Song teaches the method wherein the first visual representation is configured to have one or more contacts included in the first conversation that do not have unseen messages and the first representation (e.g. icon of the group contact) includes a second region different than the first (See fig. 2a, where the group icon has four icons, but can be more or less icons). The update can occur to the group icon in moving or reordering (See Para 72, 83-84). 
With respect to dependent claim 19, Song teaches the method wherein the first messaging conversation is a group messaging conversation, the first visual representation includes a plurality of representations of a plurality of respective contacts included in the first messaging conversation, and the plurality of representations of the plurality of respective contacts are displayed with different sizes based on a recency of messaging activity of the respective contacts 
With respect to Independent claim 20,  claim 20 comprises a device and a processor and a display for executing the set of steps in a substantially similar manner as those in claim 1, thus in view of the following claim 20 is rejected along the same rationale as claim 1. (Song expressly teaches a device, processor and programs stored in memory for generating the interface on the display (See Display fig. 2-3, and Fig. 6, 8-9 and Para 18-45 and 124-131).
With respect to Independent claim 21, claim 21 refer to a non transitory computer readable medium storing computer instructions that when executed by a processor can display a user interface and comprise a set of steps in a substantially similar manner as those in claim 1, thus in view of the following claim 21 is rejected along the same rationale as claim 1. (Song expressly teaches a device, processor and programs stored in memory for generating the interface on the display (See Display fig. 2-3, and Fig. 6, 8-9 and Para 18-45 and 124-131).
With respect to dependent claim 21, wherein the visual indication of the first messaging activity is overlaid on at least a portion of the first visual representation (See for example, 214a-d, are indicators overlaid on top of combo icon of each users image. In combination, Utsuki shows a message balloon that is overlaid on the first messaging activity, second messaging activity and third.
7. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Song in view of Lee in view of Utsuki as applied to claim 1-5 above, and further in view of Kimball et. al U.S. Publication No. 20170293623 published Oct. 12, 2017.

With respect to dependent claim 6, as indicated in the above discussion Song in view of Lee in view of Utsuki teaches each element of claim 1.
Song teaches the user interface further includes a third visual representation associated with a third messaging conversation (See group indicator 214a-d, as an icon reflecting 3-4 representations associated with the conversation (See also 216a-e, Fig. 2D). 
Song teaches the first and second locations are in a first region of the user interface, the third location is in a second region of the user interface, and the second region is displayed with lower priority than the first region in the user interface (See Song Fig. 5, where emphasis 506a-b as a satisfied threshold number of users or Fig. 4, indicators 408a-c and 410a-c (Para 82-84) as displaying the graphical indicators in different areas of the interface yet related to the forum and with either size, or profile images of each user. 
Song teaches first respective visual representations of first respective messaging conversations, including the third visual representation of the third messaging conversation, are displayed in the second region of the user interface in an order based on recency of messaging activity in the first respective messaging conversations (See Song Para 83-84).
Lee shows (Para 103, 107 and Fig. 2c) a list of messages being displayed by timestamps of recency or most recently modified. However, Song in view of Lee in view of Utsuki do not show:
second respective visual representations of second respective messaging conversations, including the first visual representation of the first messaging conversation and the second visual representation of the second messaging conversation, are displayed in the first region of the user interface in an order not based on recency of messaging activity in the second respective messaging conversations.
Nonetheless, Kimball is analogous art to Song and Lee as Kimball teaches also is from the same problem solving area of displaying message threads in specific ways for the user in a graphical user interface (Para 20). Kimball teaches a mechanism to order based on likelihood to engage and ranking, rather than just recency (Para 23). Kimball expressly suggests use with a messaging 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Song, Utsuki, Kimball and Lee in front of them to display a message with various visual indicator or representations so as to convey information to a user about the message or forum and to display message threads and participants in an order not based on recency alone but also as ranked by predicted interest. The motivation to combine Song with Lee first comes from Song which suggests the use of a variety of indicators to reflect activity in a forum (Para 72-73) that can correspond to a variety of user interactions (Para 74, 83-84), to which Lee teaches or suggests. Further motivation from Lee suggests that context information along with visual indicators can allow a user to more quickly orient themselves as to the message location in the hierarchy but also where the context information can reveal “visual cues” about the status of the messages providing the user with a quick update of the state of the messages (Para 63). Moreover, where the message context with visual representations can include information from the message (Para 38) providing for example message counts thereby making it easier for the user to view new or current states of messages (See also Para 118-120). Finally the motivation to combine Kimball with Lee and Song comes from Kimball to increase the value of engagement of the other users in the messaging thread by increasing the value of the engagement to the user by suggesting ranked users that they may also wish to engage by promotion and averaging and prediction with the exclusion of recency values (Para 74-76).  

8. 	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee in further view of Utsuki as applied to claim 1 above, and further in view of  Chang et. al. U.S. Patent No. 9130893 issued Sept. 8, 2015.

With respect to dependent claims 7-8, as indicated in the above discussion Song in view of Lee teach each element of claim 1. 
Song teaches the method wherein  the user interface further includes a third visual representation associated with a third messaging conversation, the third visual representation displayed at a third location in the user interface and the first and second locations are in a first region of the user interface, the third location is in a second region of the user interface, and the method further comprises (See Song shows the first family and work fundraiser displayed in the upper portion of the list and the third project alpha displayed in a third location (See also Fig. 2C). 
However, Song in view of Lee in view of Utsuki do not show:
while displaying the third visual representation of the third messaging conversation in the second region of the user interface, receiving, via the one or more input devices, an input corresponding to a request to move the third visual representation from the second region to the first region; and
in response to receiving the input corresponding to the request to move the third visual representation from the second region to the first region, moving the third representation from the second region to a third location in the first region, wherein the third location is different from the first location and the second location, and the third location does not change in response to detecting messaging activity at the electronic device.
while displaying the first visual representation in the first region of the user interface, receiving, via the one or more input devices, an input corresponding to a request to move the first visual representation from the first region to the second region; and
in response to receiving the input corresponding to the request to move the first visual representation from the first region to the second region, moving the first representation from the first region to a third location in the second region, wherein the third location is based on a recency of messaging activity in the first messaging conversation with respect to other messaging conversations that have visual representations displayed in the second region of the user interface.
Nonetheless, Chang is analogous art to Song and Lee, as Chang also teaches a group or message thread interface allowing a user to communicate with various other parties (Col. 1). Chang teaches Fig. 5, a group chat window where the user can provide input to cause the movement of a message in the interface (col. 11, lines 1-67). Chang teaches in figure 6, where group chat is in progress with members AAA and BBB and AAA in a second region (region PW and region GW). The user moves the chat from PW to GW, or third messaging representation to the first region where the third message is moved to a third location in the first region A2 and that does not change location based on messaging activity (See also Col. 13, lines 40-67 and col. 14, lines 1-50). Alternatively, Fig. 8a-b, shows a similar movement by the user where the original AAA in A1 does not move into the A2 area. Similarly, as shown in fig. 14, the first message of AAA can be moved into A3 or into a second region. Alternatively, moved from A2 first region and into A3, second region (fig. 16, fig. 19). In addition, Fig. 32-33 shows where the user CCC can be a third message representation can be moved into a first regions GW and alternatively chat in fig 43, can bring third representation of chat into first region (See fig. 43). 
. 
	  

9. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Lee in further view of Utsuki as applied to claims 1 and 16 above, and further in view of  Van Os et. al. U.S. Patent No. 10,284,812 issued May 7, 2019.


dependent claim 17,   as indicated in the above discussion Song in view of Lee in view of Utsuki teach each element of claims 1 and 16. 
Song teaches 
while displaying the first visual representation including the visual indication of the first messaging activity and the visual representation of the first respective contact, receiving an indication of a third messaging activity provided to the first messaging conversation by a second respective contact, different from the first respective contact (See Fig. 2B and 2C and 3, where it is clear in the Family thread there are five people and more than one person is communicating); and
Song teaches changing size, color and shape of the activity indicators as well as adding images and changes in appearances (Para 63, 79, 83-84 etc.). However, Song in view of Lee in view of Utsuki do not show:

in response to receiving the third messaging activity, updating the first visual representation, including reducing a size of the visual representation of the first respective contact displayed in the first visual representation; and adding a visual representation of the second respective contact to the first visual representation; and displaying, in association with the visual representation of the second respective contact, a visual indication of the third messaging activity in the first visual representation.
Nonetheless, Van Os shows a group messaging interface where a message thread comprises visual images and the device detects level of activity in the session and based on input by the user the size of a contact can be reduced or expanded (See Fig. 10 A – 10R). Van Os is analogous art to Song, as Van Os is also directed to a group communication interface (col. 1, lines 20-30). Van Os suggests changing the displayed representations of message contacts in a messaging activity by changing the size of the representations based on activity levels (col. 83, lines 20-67, col. 84, Lines 1-67). Van Os shows (fig. 10a) with the highest level of activity users with the largest sizes. As seen in figure 10b-10c when the activity changes, so to do the 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Song, Utsuki, Van Os and Lee in front of them to display a message with various visual indicator or representations so as to convey information to a user about the message or forum and to change the size of an image participant with an increase or decrease in message activity. The motivation to combine Song with Lee first comes from Song which suggests the use of a variety of indicators to reflect activity in a forum (Para 72-73) that can correspond to a variety of user interactions (Para 74, 83-84), to which Lee teaches or suggests. Further motivation from Lee suggests that context information along with visual indicators can allow a user to more quickly orient themselves as to the message location in the hierarchy but also where the context information can reveal “visual cues” about the status of the messages providing the user with a quick update of the state of the messages (Para 63). Moreover, where the message context with visual representations can include information from the message (Para 38) providing for example message counts thereby making it easier for the user to view new or current states of messages (See also Para 118-120Further motivation to combine Van Os with Song and Lee comes from Van Os to reduce the cognitive burden on the user for viewing participants in a communication session by changing the size of the participants that are most or least active and enhances the operability of the device (See Col. 90, lines 1-25; col. 91, lines 26-67).  

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982);

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179